Citation Nr: 1423226	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  09-47 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to initial ratings in excess of 20 percent prior to February 24, 2014, and in excess of 40 percent since February 24, 2014, for degenerative disc disease of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to August 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri in which service connection was granted for degenerative disc disease of the thoracolumbar spine effective September 1, 2008, and a 10 percent disability rating was assigned that same date.   Later in a November 2009 rating decision, a 20 percent disability rating was assigned effective September 1, 2008.  

In June 2012 and September 2013, the Board remanded the matter for further development.

In a March 2014 rating decision, the Appeals Management Center (AMC) assigned a 40 percent disability rating effective February 24, 2014.  Because the maximum benefit was not granted, the issue of entitlement to a higher evaluation remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its September 2013 remand, the Board directed the AMC to request all records from the Columbia VA Medical Center from September 2009 to April 2011 and from January 2012 to the present.  In a November 2013 correspondence, the AMC reported that they had obtained the treatment records from the Columbia VA Medical Center.  There is, however, no indication in the electronic claims file that a request for those records was made between date of the Board's remand and the date of that letter, nor is there is any affirmative indication that records from those time periods (other than a March 2014 record) do not exist.  The February 2014 VA examiner noted that the Veteran continued to be treated by his primary care physician at the Columbia VA Medical Center for his back disability.  The only treatment record obtained from that VA facility after the Board's September 2013 remand appears to be a March 2014 record, which was obtained in March 2014, well after the November 2013 correspondence in which it was noted that treatment records from that medical center have been obtained.  Therefore, it appears that the AMC did not attempt to obtain the records requested in the Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all relevant records from the Columbia VA Medical Center from September 2009 to April 2011 and from January 2012 to the present.  Any obtained records should be associated with the appellant's electronic claims file.  If there are no treatment records from the Columbia VA Medical Center from September 2009 to April 2011 and from January 2012 to the present other than the ones dated September 5, 2011, and March 7, 2014, that fact should be noted in the electronic claims file.

2.  Thereafter, the AOJ should undertake any additional development if the AOJ deems it necessary and must readjudicate the issue on appeal.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



